         Case 1:88-cr-00642-LAP Document 243
                                         242 Filed 05/18/20
                                                   05/17/20 Page 1 of 1

L AW O FFICES OF J ILL R. S HELLOW
______________________________________________________________________________

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004


                                       May 17, 2020


VIA ECF AND EMAIL                  Counsel’s request for an extension until
The Honorable Loretta A. Preska    June 17, 2020, is granted. SO ORDERED.
United States District Judge
Southern District of New York                                   5/18/2020
500 Pearl Street
New York, NY 10007
PreskaNYSDChambers@nysd.uscourts.gov

       RE:    United States v. Rafael Romero, 88-cr-642 (LAP)

Dear Judge Preska:

        On April 17, 2020, Your Honor appointed me to represent Rafael Romero in
connection with his pro se motion for compassionate release pursuant to 18 U.S.C. §
3582(c)(1)(A) and ordered that I could supplement Mr. Romero’s application no later than
30 days after the date of my appointment. I am writing to request an additional 30 days,
until June 17, 2020, to file supplemental information with Your Honor. I have consulted
with AUSA Kaylan Lasky, and the Government consents to this request.

        I have been actively investigating the merits of Mr. Romero’s application, but Mr.
Romero is not fluent in English and I have only been able to have one attorney-client
telephone call with him and an interpreter. Mr. Romero’s family lives in the Dominican
Republic and my communications them also require an interpreter. Finally, because this is
an old docket limited information is available on ECF, and documents from the Dominican
Republic are difficult to secure and will need to be translated. These factors, plus the
limitations imposed by the COVID-19 pandemic, compel me to request more time so that I
can be able to provide adequate counsel to Mr. Romero.

       Thank you for your consideration.


                                            Respectfully submitted,


                                            Jill R. Shellow

Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC
